IN THE COURT OF APPEALS OF TENNESSEE
                   AT NASHVILLE
                                                             FILED
                                                               March 6, 1998
VAN ADRIAN BARKER,                     )
                                                            Cecil W. Crowson
                                       )                   Appellate Court Clerk
      Plaintiff/Appellant,             )
                                       )      Sumner Chancery
VS.                                    )      No. 96D-72
                                       )
PATSY LOU (RANDOLPH)                   )      Appeal No.
SLEDD BARKER,                          )      01A01-9704-CH-00192
                                       )
      Defendant/Appellee.              )



                       CONCURRING OPINION


      I concur with the court’s opinion for two reasons. First, the expenses
associated with the upkeep of the Gail Drive house were more than off-set by the
rental income from the house. Second, the increase in the value of the house was due,
not to Mr. Barker’s contributions to the maintenance of the house which were de
minimis, but to the appreciation in the value of real property in general.



                                       _______________________________
                                       WILLIAM C. KOCH, JR., JUDGE